Citation Nr: 1809406	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder also claimed as secondary to the service connected hand disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals of fracture to right third finger now claimed as a right hand disability with loss of grip. 

4.  Entitlement to a compensable rating for residuals of laceration to the left thumb. 

5.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1979 to November 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was afforded a Travel Board hearing in November 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of service connection for tinnitus and an acquired psychiatric disorder.  During his hearing, the Veteran indicated that he is treated at the East Portland VA Clinic (which may have been renamed the Fairview VA Clinic).  As these records are not of file, on remand these records should be obtained and associated with the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

According to the Veteran, his tinnitus is the result of in service noise exposure from his military occupation as an aviation boatswain.  He reports exposure to noise from being around jet engines and heavy machinery on the flight deck.  In relation to his claim, the Veteran was afforded a VA examination in September 2011.  At that time, the VA examiner opined that the Veteran's tinnitus was less likely than not incurred in service.  The Veteran had not been able to recall the onset of his tinnitus.  However, at the hearing, the Veteran has presented lay evidence that his tinnitus started in service and has continued since that time.  To that end, during his Board hearing the Veteran testified that he first noticed ringing in his ears while laying in his bunk in service but he did not know what it was.  He reports an in service onset and continued symptoms since that time.  The Board defers consideration of this inconsistent testimony pending the receipt of additional records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Additionally, the Veteran claims that his psychiatric disorder is due to the impact that his service connected hand disability has on his life.  The Veteran expressed during his hearing that he had eight weeks of treatment for depression and that he was taking medication for it before he was weaned off of it.  The Veteran has not been afforded a VA examination in relation to his claim for service connection for an acquired psychiatric disorder.  In light of the lay statements of record, the Board finds that a remand is warranted to obtain a medical examination and opinion on this matter.  38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran also appeals the denial of a compensable rating for residuals of laceration to the left thumb and residuals of fracture to right third finger now claimed as a right hand disability with loss of grip.  In relation to his claims, the Veteran was last examined in September 2011.  Since that time, he has presented testimony that his left thumb has not healed and that it is painful.  He also expressed that he has numbness in his right finger with deformity.  

The Veteran has indicated that his disabilities have worsened since his last VA examination and that the evidence of record does not accurately reflect his current disabilities.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, the claims are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA treatment records to include records from the East Portland VA Clinic (which may have been renamed the Fairview VA Clinic).  

2.  Schedule the Veteran for a VA examination to determine if he has an acquired psychiatric disorder that is related to service and/or related to his service-connected hand disabilities.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's acquired psychiatric disorder had its onset in service or was caused by service; or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected left and/or right hand disabilities.  

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA compensation examination to determine the nature and severity of his residuals of laceration to the left thumb and residuals of fracture to right third finger now claimed as a right hand disability with loss of grip.  Access to the electronic claims files must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

In accordance with the latest worksheets for rating residuals of laceration to the left thumb and residuals of fracture to right third finger now claimed as a right hand disability with loss of grip, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.  In doing so, the examiner must address any whether there is any nerve damage or muscle of the left thumb or right 3rd finger attributable to the in-service injuries.  A complete rationale should be provided for any opinion expressed. 

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal to include the intertwined issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

